This claim was filed on the 20th of October, A. D. 1877, with the Auditor of Public Accounts of the State of Illinois, for damages to lands owned by claimant lying along the Illinois river in the bottoms above Copperas Creek dam built by the State and completed October 21, 1877. The claim was proven up according to law, due notice having been given the Attorney General as required by law. Upon hearing the arguments of counsel on behalf of claimant and of the Attorney General on behalf of the State, and upon due consideration thereof and of the evidence on file it was considered by the Commission that claimant had sustained his demand to the extent of $150. It was determined and found by the Commission that claimant only owned at the time of the completion of said dam about 62 acres of the west side of the fractional northwest quarter of section two (2) in township 29 north of range 3 west of the 3d P. M., and that it was not damaged to exceed the sum awarded. The evidence in the case is conflicting, and the Commission found it impossible to reconcile all the various ’ statements of the witnesses on the part, of the complainant with themselves nor with the views and report of the engineer appointed by a former Commission under the Act of the General Assembly, in force July 1, 1881; but upon the whole were satisfied that claimant had sustained damage to some extent and that he was justly entitled to the amount awarded and no more.